JUVENILE COURT PROCEDURAL RULES COMMITTEE
                            ADOPTION REPORT

                             Amendment of Pa.R.J.C.P. 515

       On December 1, 2022, the Supreme Court amended Pennsylvania Rule of
Juvenile Court Procedure 515 to require the juvenile court to include any conditions of
probation, if not enumerated in the dispositional order, be attached to the order. The
Juvenile Court Procedural Rules Committee has prepared this Adoption Report
describing the rulemaking process. An Adoption Report should not be confused with
Comments to the rules. See Pa.R.J.A. 103, Comment. The statements contained herein
are those of the Committee, not the Court.

       In the disposition of a delinquent juvenile, the Juvenile Act permits the court to
place a juvenile on probation “under conditions and limitations the court prescribes.” 42
Pa.C.S. § 6352(a)(2). The terms and conditions must be stated by the court on the record
at the time of disposition. See id. § 6252(c); Pa.R.J.C.P. 512(D)(3). The Committee
understood that it may not be a consistent statewide practice for the court to impose the
conditions of probation at the time of disposition. Instead, some courts appear to delegate
the imposition of appropriate conditions to the juvenile probation office after disposition.

       The Committee believed the rules should reinforce that the juvenile court judge,
and not the probation department, is to impose the conditions of probation at the time of
the disposition. Accordingly, the Committee proposed amending the Comment to
Pa.R.J.C.P. 515 to advise courts that, if the conditions are not set forth in the order, then
the conditions should be attached to the order.          This language was intended to
accommodate the process whereby the juvenile probation officer hands up written
conditions of probation at the time of the dispositional hearing, which may be accepted,
in whole or in part, by the judge.

       The proposal was published for comment. See 52 Pa.B. 11 (January 1, 2022). No
comments were received. Post-publication, the proposed advisement in the commentary
was elevated to the rule text of subdivision (a)(1) to require that any conditions of
probation be included in the dispositional order and, if not included, then attached to the
order.

        Aside from stylistic revisions, the following commentary is being removed from the
rule:

        Official Note: Rule 515 adopted April 1, 2005, effective October 1, 2005.
        Amended August 20, 2007, effective December 1, 2007. Amended July 28,
        2009, effective immediately. Amended December 24, 2009, effective
        immediately. Amended April 29, 2011, effective July 1, 2011. Amended
February 13, 2019, effective June 28, 2019. Amended October 22, 2021,
effective April 1, 2022.

Committee Explanatory Reports:

         Final Report explaining the provisions of Rule 515 published with
the Court’s Order at 35 Pa.B. 2214 (April 16, 2005). Final Report explaining
the amendments to Rule 515 published with the Court’s Order at 37 Pa.B.
4866 (September 8, 2007). Final Report explaining the amendment to Rule
515 published with the Court’s Order at 39 Pa.B. 4743 (August 8, 2009).
Final Report explaining the amendments to Rule 515 published with the
Court’s Order at 40 Pa.B. 222 (January 9, 2010). Final Report explaining
the amendments to Rule 515 published with the Courts Order at 41 Pa.B.
2413 (May 14, 2011). Final Report explaining the amendments to Rule 515
published with the Court’s Order at 49 Pa.B. 916 (March 2, 2019). Final
Report explaining the amendments to Rule 515 published with the Court’s
Order at 51 Pa.B. __ (__ __, 2021).

                           *      *       *

This amendment becomes effective April 1, 2023.




                                      2